Case 1:20-cv-10966-ALC Document1 Filed 12/28/20 Page 1 of 10

Helen F. Dalton & Associates, P.C.
Roman Avshalumov (RA 5508)
80-02 Kew Gardens Road, Suite 601
Kew Gardens, New York 11415
Telephone: 718-263-9591

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

x
ANGEL GONZALEZ, on behalf of himself, and all others
similarly situated,

 

COLLECTIVE ACTION
Plaintiffs, COMPLAINT
-against-
YLLI CORP. d/b/a/ FLACO’S PIZZA, and VESELJ JURY TRIAL
HASANKJEKAJ, and DRITON IMERAJ, as DEMANDED
individuals,

Defendants.
x

 

Plaintiff, ANGEL GONZALEZ, on behalf of himself, and all others similarly situated,
(hereinafter referred to as “Plaintiff’), by his attorneys at Helen F. Dalton & Associates, P.C.,
alleges, upon personal knowledge as to himself and upon information and belief as to other

matters, as follows:

PRELIMINARY STATEMENT

1. Plaintiff, ANGEL GONZALEZ, on behalf of himself, and all others similarly
situated, through undersigned counsel, brings this action against YLLI CORP. d/b/a/ FLACO’S
PIZZA (“FLACO’s PIZZA”) and VESELJ HASANKJEKAJ, and DRITON IMERAJ, as
individuals, (collectively, hereinafter, the “Defendants”), to recover damages for egregious
violations of state and federal wage and hour laws arising out of Plaintiff's employment at YLLI
CORP. d/b/a/ FLACO’S PIZZA located at 3876 Broadway, New York, New York 10032.

2. Asa result of the violations of Federal and New York State labor laws delineated

below, Plaintiff seeks compensatory damages and liquidated damages in an amount exceeding
Case 1:20-cv-10966-ALC Document1 Filed 12/28/20 Page 2 of 10

$100,000.00. Plaintiff also seeks interest, attorneys’ fees, costs, and all other legal and equitable

remedies this Court deems appropriate.

JURISDICTION AND VENUE

3. This Court has subject matter jurisdiction over Plaintiffs federal claims pursuant to
the FLSA, 29 U.S.C. §216 and 28 U.S.C. §1331.

4. This Court has supplemental jurisdiction over Plaintiffs state law claims pursuant to
28 U.S.C. §1367.

5. Venue is proper in the SOUTHERN District of New York pursuant to 28 U.S.C.
§1391(b) because a substantial part of the events or omissions giving rise to the claims occurred
in this district.

6. This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C.
§§2201 & 2202.

THE PARTIES

7. Plaintiff ANGEL GONZALEZ was employed by the Defendants to perform work for
the Defendants as a cook, waiter and delivery driver, and to perform other miscellaneous tasks
for the Defendants, at Defendant FLACO’S PIZZA, located at 3876 Broadway, New York New
York 10032.

8. Plaintiff ANGEL GONZALEZ performed such work for Defendants from in or
around July 2000 until Defendants’ ultimate wrongful termination of Plaintiff in or around
January 2020.

9, Upon information and belief, Defendant YLLI CORP. d/b/a/ FLACO’S PIZZA, is a
domestic business corporation organized under, and existing by virtue of the laws of New York,
with a principal executive office located at 3876 Broadway, New York, New York 10032.

10. Upon information and belief, Defendant YLLI CORP. d/b/a/ FLACO’S PIZZA, is a
corporation duly authorized to conduct and transact business under the laws of the State of New
York.

11. Defendant VESELJ owns FLACO’S PIZZA.

12. Defendant VESELJ operates FLACO’S PIZZA.

13. Defendant VESELJ manages FLACO’S PIZZA.

14. Defendant VESELJ is the Chief Executive Officer of FLACO’S PIZZA.
Case 1:20-cv-10966-ALC Document1 Filed 12/28/20 Page 3 of 10

15. Defendant VESELJ is an agent of FLACO’S PIZZA.

16. Defendant VESELJ has power over personnel decisions at FLACO’S PIZZA.

17. Defendant VESELJ has power over payroll decisions at FLACO’S PIZZA.

18. Defendant VESELJ has the power to hire and fire employees at FLACO’S PIZZA
establish and pay their wages, set their work schedule, and maintains their employment records.

19. Defendant VESELJ was Plaintiff's direct supervisor and oversaw Plaintiffs work.

20. During all relevant times herein, Defendant VESELJ was Plaintiff's employer within
the meaning of the FLSA and NYLL.

21. Defendant DRITON IMERAJ (“TONY”) is known as, and is commonly referred to,
by the name “Tony,” and is the brother-in-law of the Defendant VESELJ.

22. Defendant TONY operates FLACO’S PIZZA.

23. Defendant TONY manages FLACO’S PIZZA.

24. Defendant TONY is an agent of FLACO’S PIZZA.

25. Defendant TONY has power and authority over personnel decisions ultimately
primarily by Defendant VESELJ at FLACO’S PIZZA.

26. Defendant TONY has power and authority over payroll decisions ultimately primarily
made by Defendant VESELJ at FLACO’S PIZZA.

27. Upon information and belief, Defendant TONY has power over the hiring and firing
of employees at FLACO’S PIZZA, establishing and paying their wages, establishing their work
schedules, and maintaining the employment records.

28. Defendant TONY was Plaintiffs direct supervisor and oversaw the Plaintiffs work.

29. During all relevant times herein, Defendant TONY was the Plaintiffs employer
within the meaning of the FLSA and NYLL.

30. On information and belief, FLACO’S PIZZA, is, at present and has been at all times
relevant to the allegation in the complaint, an enterprise engaged in interstate commerce within
the meaning of the FLSA in that the entity (i) has had employees engaged in commerce or in the
production of goods for commerce, and handle, sell or otherwise work on goods or material that
have been moved in or produced for commerce by any person: and (ii) has had an annual gross

volume of sales of not less than $500,000.00.
Case 1:20-cv-10966-ALC Document1 Filed 12/28/20 Page 4 of 10

FACTUAL ALLEGATIONS

31. Plaintiff ANGEL GONZALEZ was employed from in or around July 2000 until in or
around January 2020 by Defendants at FLACO’S PIZZA.

32. Under the FLSA and NYLL, Plaintiffs federal and state law claims are subject to
statute of limitations periods of 3 and 6 years from the date of the filing of the Complaint,
respectively. This Complaint is being filed on December 28, 2020. As such, the relevant
statutory period encompasses the period of December 28, 2014, through December 28, 2020
(“relevant statutory period.”),

33. During Plaintiff ANGEL GONZALEZ’ employment by Defendants, Plaintiff's
primary duties were to serve as a cook, waiter, and delivery driver, and to perform other
miscellaneous tasks for the Defendants at Defendant FLACO’S PIZZA from in or around July
2000 until in or around January 2020.

34. During the relevant statutory period, Plaintiff ANGEL GONZALEZ was paid by the
Defendants:

i. in 2014, approximately $600.00 per week;
il. in 2015, approximately $650.00 per week;
iil. in 2016, approximately $670.00 per week;
iv. in 2017, approximately $700.00 per week;
Vv. in 2018, approximately $800.00 per week;
Vi. in 2019, approximately $850.00 per week; and
vii. in January 2020, no payment to Plaintiff at all.

35. From in or around January 2014 until in or around November 2018, Plaintiff worked
approximately half the time, sixty (60) hours or more per week, and approximately half the time,
seventy (70) hours or more per week, for the Defendants.

36. From in or around November 2018 until in or around January 2020, Plaintiff worked
approximately sixty-three (63) hours or more per week for the Defendants.

37, Although from in or around January 2014 until in or around November 2018, Plaintiff
ANGEL GONZALEZ worked, approximately half the time sixty (60) hours or more per week,
and approximately half the time seventy (70) hours or more per week for the Defendants,
Defendants did not pay Plaintiff at a rate of time and a half (1.5) for hours Plaintiff worked over
forty (40), a blatant violation of the overtime provisions contained in the FLSA and NYLL
Case 1:20-cv-10966-ALC Document1 Filed 12/28/20 Page 5 of 10

38. Although from in or around November 2018 until in or around January 2020, Plaintiff
worked approximately sixty-three (63) hours or more hours per week for the Defendants,
Defendants did not pay Plaintiff at a rate of time and a half (1.5) for hours Plaintiff worked over
forty (40), a blatant violation of the overtime provisions contained in the FLSA and NYLL

39. Moreover, Defendants failed to pay Plaintiff ANGEL GONZALEZ the legally
prescribed minimum wage for his hours worked, a blatant violation of the minimum wage
provisions contained within the FLSA and NYLL.

40. Furthermore, although Plaintiff ANGEL GONZALEZ worked for Defendants ten (10)
hours or more per day, six (6) or seven (7) day per week during the relevant statutory period, the
Defendants did not pay Plaintiff ANGEL GONZALEZ an extra hour of pay at the legally
prescribed minimum wage, for each day Plaintiff worked over ten (10) hours, a blatant violation
of the spread of hours provisions contained in the NYLL.

41. Defendants willfully failed to post notices of the minimum wage and overtime wage
requirements in a conspicuous place at the location of their employment as required by both the
NYLL and the FLSA.

42. Defendants willfully failed to keep payroll records as required by both NYLL and the
FLSA.

43. Defendants failed to provide Plaintiff with a written notice annually and/or upon
Plaintiff’s hire, in English or in Spanish (Plaintiff's primary language), of Plaintiff's rate of pay,
regular pay day, and such other information as required under the NYLL

44, Defendants failed to provide Plaintiff with wage statements, in English or in Spanish
(Plaintiff's primary language), upon each payment of wages to Plaintiff, as required under the
NYLL

45. As a result of these violations of Federal and New York State labor laws, Plaintiff
seeks compensatory damages and liquidated damages in an amount exceeding $100,000.00.
Plaintiff also seeks interest, attorneys’ fees, costs, and all other legal and equitable remedies this
Court deems appropriate.

COLLECTIVE ACTION ALLEGATIONS

46. Plaintiff brings this action on behalf of himself and other employees similarly situated

as authorized under the FLSA, 29 U.S.C. § 216(b). The employees similarly situated are the

collective class.
Case 1:20-cv-10966-ALC Document1 Filed 12/28/20 Page 6 of 10

47, Collective Class: All persons who are or have been employed by the Defendants to
perform work for the Defendants as a cook, waiter or delivery driver, or other similarly titled
personnel with substantially similar job requirements and pay provisions, who were performing
the same sort of functions for Defendants, other than the executive and management positions,
who have been subject to Defendants’ common practices, policies, programs, procedures,
protocols and plans including willfully failing and refusing to pay required overtime wage
compensation and proper minimum wage compensation.

48. Upon information and belief, Defendants employed between 10-15 other employees
subject to similar payment structures.

49. Upon information and belief, Defendants suffered and permitted Plaintiff and the
Collective Class to work more than forty (40) hours per week without appropriate overtime
compensation, or proper minimum wage compensation.

50. Upon information and belief, Defendants suffered and permitted Plaintiff and the
Collective Class to work more than ten (10) hour shifts per day without spread of hours
compensation.

51. Defendants’ unlawful conduct has been widespread, repeated, and consistent.

52. Upon information and belief, Defendants had knowledge that Plaintiff and the
Collective Class were performed work for Defendants requiring overtime pay and proper
minimum wage compensation.

53. Defendants’ conduct as set forth in this Complaint, was willful and in bad faith, and
has caused significant damages to Plaintiff, and the Collective Class.

54. Defendants are liable under the FLSA for failing to properly compensate Plaintiff and
the Collective Class, and as such, notice should be sent to the Collective Class. There are
numerous similarly situated current and former employees of Defendants who have been denied
overtime pay in violation of the FLSA and NYLL, who would benefit from the issuance of a
Court-supervised notice of the present lawsuit, and the opportunity to join the present lawsuit.
Those similarly situated employees are known to Defendants and are readily identifiable through
Defendants’ records.

55. The questions of law and fact common to the putative class predominate over any
questions affecting only individual members.

56. The claims of Plaintiff are typical of the claims of the putative class.
Case 1:20-cv-10966-ALC Document1 Filed 12/28/20 Page 7 of 10

57. Plaintiff and his counsel will fairly and adequately protect the interests of the putative
class.
58. A collective action is superior to other available methods for the fair and efficient

adjudication of this controversy.

FIRST CAUSE OF ACTION
(Overtime Wages Under The Fair Labor Standards Act)

59, Plaintiff re-alleges, repeats, and incorporates by reference all allegations contained
within in all preceding paragraphs as if more fully set forth herein.

60. Plaintiff has consented in writing to be a party to this action, pursuant to 29 U.S.C.
§216(b).

61. At all times relevant to this action, Plaintiff was engaged in commerce or the
production of goods for commerce within the meaning of 29 U.S.C. §§206(a) and 207(a).

62. At all times relevant to this action, Defendants were employers engaged in commerce
or the production of goods for commerce within the meaning of

29 U.S.C. §§206(a) and 207(a).

63. Defendants willfully failed to pay Plaintiff overtime wages for hours worked in
excess of forty (40) hours per week at a wage rate of one and a half (1.5) times the regular wage,
to which Plaintiff was entitled under 29 U.S.C. §§206(a) in violation of 29 U.S.C. §207(a)(1).

64, Defendants’ violations of the FLSA as described in this Complaint have been willful
and intentional. Defendants have not made a good effort to comply with the FLSA with respect
to the compensation of the Plaintiff.

65. Due to Defendants’ FLSA violations, Plaintiff is entitled to recover from Defendants
unpaid wages and an equal amount in the form of liquidated damages, as well as reasonable
attorneys’ fees and costs of the action, including interest, pursuant to the FLSA, specifically 29

U.S.C. §216(b).

SECOND CAUSE OF ACTION
(Overtime Wages Under New York Labor Law)
66. Plaintiff re-alleges, repeats, and incorporates by reference all allegations contained

within in all preceding paragraphs as if more fully set forth herein.
Case 1:20-cv-10966-ALC Document1 Filed 12/28/20 Page 8 of 10

67. At all times relevant to this action, Plaintiff was employed by Defendants within the
meaning of New York Labor Law §§2 and 651.

68. Defendants failed to pay the Plaintiff overtime wages for hours worked in excess of
forty hours per week at a wage rate of one and a half (1.5) times the regular wage to which
Plaintiff was entitled under New York Labor Law §652, in violation of 12 N.Y.C.R.R. 146-1.4.

69. Due to Defendants’ New York Labor Law violations, Plaintiff is entitled to recover
from Defendants unpaid overtime wages and an amount equal to their unpaid overtime wages in
the form of liquidated damages, as well as reasonable attorneys’ fees and costs of the action,

including interest in accordance with NY Labor Law §198(1-a).

THIRD CAUSE OF ACTION
(Spread of Hours Compensation Under New York Labor Law)

70. Plaintiff re-alleges, repeats, and incorporates by reference all allegations contained
within in all preceding paragraphs as if more fully set forth herein.

71. Defendants willfully violated Plaintiff's rights by failing to pay Plaintiff an additional
hour of pay at minimum wage for each day Plaintiff worked more than ten (10) hours, in
violation of the New York Minimum Wage Act and its implementing regulations. N.Y. Labor
Law §§ 650 et seq.; 12 N.Y. C.R.R. § 146-1.6.

72. Due to Defendants’ New York Labor Law violations, Plaintiff is entitled to recover
from Defendants unpaid spread of hour compensation, reasonable attorneys’ fees, and costs of

the action, pursuant to N. Y. Labor Law § 663 (1).

FOURTH CAUSE OF ACTION

(Violation of the Notice and Recordkeeping Requirements of New York Labor Law)

73. Plaintiff re-alleges, repeats, and incorporates by reference all allegations contained
within in all preceding paragraphs as if more fully set forth herein.

74, Defendants failed to provide Plaintiff with a written notice, in English or in Spanish
(Plaintiffs’ primary language), of his rate of pay, regular pay day, and such other information as
required by NYLL §195(1).

75. Defendants are liable to Plaintiff in the amount of $5,000.00 (per Plaintiff), together

with costs and attorneys’ fees.
Case 1:20-cv-10966-ALC Document1 Filed 12/28/20 Page 9 of 10

FIFTH CAUSE OF ACTION

(Violation of the Wage Statement Requirements of the New York Labor Law)

76. Plaintiff re-alleges, repeats, and incorporates by reference all allegations contained
within in all preceding paragraphs as if more fully set forth herein.

77. Defendants failed to provide Plaintiff with a wage statement, in English or in Spanish
(Plaintiffs’ primary language), upon each payment of wages, as required by NYLL §195(3).

78. Defendants are liable to Plaintiff in the amount of $5,000.00 (per Plaintiff), together
with costs and attorneys’ fees.

PRAYER FOR RELIEF
WHEREFORE, Plaintiff respectfully requests that judgment be granted:
a. Declaring Defendants’ conduct complained herein to be in violation of the

Plaintiff's rights under the FLSA, the New York Labor Law, and its regulations;

b. Awarding Plaintiff unpaid overtime wages;

C. Awarding Plaintiff unpaid spread of hour wages;

d. Awarding Plaintiff liquidated damages on all counts pursuant to 29 U.S.C. §216
and New York Labor Law §§198(1-a), 663(1);

e. Awarding Plaintiff prejudgment and post-judgment interest;

f. Awarding Plaintiff the costs of this action together with reasonable attorneys’
fees; and

g. Awarding such and further relief as this court deems necessary and proper.

DEMAND FOR TRIAL BY JURY
Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff hereby demands

  

a trial by jury on all questions of fact raised by the complaint.

   

Dated: This 28" day of December 2020.

 

Réman Avshaluisew7 Esq.

Helen F. Dalton & Associates, P.C.
80-02 Kew Gardens Road, Suite 601
Kew Gardens, New York 11415
Telephone: 718-263-9591
Case 1:20-cv-10966-ALC Document1 Filed 12/28/20 Page 10 of 10

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ANGEL GONZALEZ, on behalf of himself, and all others
similarly situated,

Plaintiff(s),
-against-

YLLI CORP. d/b/a/ FLACO’S PIZZA, and VESELJ
HASANKJEKAJ, and DRITON IMERAJ, as
individuals,

Defendants

 

COLLECTIVE ACTION COMPLAINT

 

HELEN F. DALTON & ASSOCIATES, P.C.
Attorneys for Plaintiff
80-02 Kew Gardens Road, Suite 601
Kew Gardens, New York 11415
Phone (718) 263-9591
Fax (718) 263-9598

 

TO:

YLLI CORP. d/b/a/ FLACO’S PIZZA
3876 BROADWAY
NEW YORK, NEW YORK 10032

VESELJ HASANKJEKAJ
3876 BROADWAY
NEW YORK, NEW YORK 10032

300 FORT WASHINGTON AVENUE
APT #2C
NEW YORK, NEW YORK 10032

DRITON IMERAJ

3876 BROADWAY
NEW YORK, NEW YORK 10032

10
